Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This Executive Agreement (the “Agreement”) is made and entered into effective as
of April 1, 2016 (the “Effective Date”), by and between John Cavan (the
“Executive”) and ContraVir Pharmaceuticals, Inc., a Delaware corporation  (the
“Company”).

 

R E C I T A L S

 

A.     WHEREAS, the Company  wishes to retain Executive as its Chief Financial  
Officer; and

 

B.     WHEREAS, in order to provide Executive with the financial security and
sufficient encouragement to become retained by the Company, the Board of
Directors of the Company (the “Board”) believes that it is in the best interests
of the Company to provide Executive with certain engagement terms and severance
benefits as set forth herein.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the engagement of
Executive by the Company, the parties agree as follows:

 

1.     Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:

 

(a)  “Cause” shall mean any of the following: (i) the commission of an act of
fraud, embezzlement or material dishonesty  which  is intended to result in
substantial personal  enrichment of Executive in connection with Executive’s
engagement with the Company; (ii) Executive’s conviction of, or plea of nolo
contendere, to a crime constituting a felony (other than traffic-related
offenses); (iii) Executive’s gross negligence that is materially injurious to
the Company; (iv) a material breach of Executive’s proprietary information
agreement that is  materially injurious to the Company; or (v) Executive’s 
(1) material  failure to perform  his duties as an officer of the Company, and
(2) failure to “cure” any such failure within thirty  (30) days    after receipt
of written notice from the Company  delineating the specific acts that
constituted    such material  failure and the specific actions necessary,  if
any, to “cure” such   failure.

 

1

--------------------------------------------------------------------------------


 

(b)  “Change of Control” shall mean the occurrence  of any of the following 
events:

 

(i)           the date on which any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) obtains “beneficial ownership” (as defined in Rule 13d-3 of the
Exchange Act) or a pecuniary interest in fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Stock”);

 

(ii)          the consummation of a merger, consolidation, reorganization, or
similar transaction involving the Company, other than a transaction: (1) in
which substantially all of the holders of the Voting Stock immediately prior to
such transaction hold or receive directly or indirectly  fifty percent (50%) or
more of the voting stock of the resulting entity or a parent company  thereof,
in substantially the same proportions as their ownership of the Company
immediately prior to the transaction; or (2) in which the holders of the
Company’s capital stock immediately  before such transaction  will, immediately 
after such transaction, hold as a group on  a fully diluted basis the ability to
elect at least a majority of the authorized directors of the  surviving entity 
(or a parent company); or

 

(iii)        there is consummated a sale, lease, license or disposition of all
or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially  all of the consolidated  assets of the Company  and its
subsidiaries to an entity, fifty percent (50%) or more of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale, lease, license or disposition.

 

(c)   “Disability” means totally and permanently disabled as defined  in the
Company’s disability benefit plan applicable to senior executive officers as in
effect on the date thereof.

 

(d)  “Good Reason” shall mean without Executive’s express written consent any
of  the following: (i) a significant reduction  of Executive’s  duties,
position  or responsibilities relative to Executive’s  duties, position  or
responsibilities  in effect immediately prior to such reduction, or the removal
of Executive from such position, duties or responsibilities; (ii) the relocation
of Executive to a facility or a location more than twenty-five (25) miles from
the

 

2

--------------------------------------------------------------------------------


 

Company’s then current principal location; (iii) a material breach by the
Company of this Agreement or any other agreement with Executive that is not
corrected within fifteen (30) days after written notice from Executive (or such
earlier date that the Company has notice of such material breach); or (iv) the
failure of the Company to obtain the written assumption of this Agreement  by
any successor contemplated  in Section  11 below.

 

2.     Duties and Scope of Position. During the Engagement Term (as defined
below), Executive will serve as Chief Financial Officer of the Company,
reporting to the Chief Executive Officer, and assuming  and discharging  such
responsibilities  as are commensurate  with  Executive’s position. During the
Engagement Term, Executive will provide services in a manner that will
faithfully and diligently further the business of the Company and will devote a
substantial portion of Executive’s business time, attention and energy
thereto.   Notwithstanding the foregoing, nothing in this Agreement shall
restrict Executive from managing his investments, other business affairs and
other matters or serving on civic or charitable boards or committees, provided
that no such activities unduly  interfere with the performance  of his
obligations  under this Agreement, provided  that Executive shall honor the
non-competition and non-solicitation   terms as per  Section  14 below.   During
the Engagement Term, Executive agrees to disclose to the Company those other
companies of which he is a member of the Board of Directors, an executive
officer, or a consultant.

 

Term. The term  of Executive’s engagement  under this Agreement  shall commence 
as of the date above (the “Effective Date”) and shall continue for a period of
three (3) years, unless earlier terminated  in accordance  with  Section 8
hereof.   The term  of Executive’s  engagement shall be automatically renewed
for successive one (1) year periods until the Executive or the Company delivers
to the other party a written notice of their intent not to renew the “Engagement
Term,” such written notice to be delivered at least sixty (60) days prior to the
expiration of the then-effective Engagement  Term: the period commencing  as of
the Effective  Date and ending three (3) years from the Effective Date or such
later date to which the term of Executive’s engagement under the Agreement 
shall have been extended  is referred  to herein  as the “Engagement Term” and
the end of the Engagement Term is referred to herein as the “Expiration Date.”

 

3

--------------------------------------------------------------------------------


 

3.     Base Compensation. The Company shall pay to Executive a base compensation
(the “Base Compensation”) of $265,000 per year (pro-rated for any partial year),
payable in equal bimonthly installments. Unless agreed by the Executive in
writing, in no event shall the Base Salary decrease during the Engagement Term. 
In addition, each year during the term of this Agreement, Executive shall be
reviewed for purposes of determining the appropriateness of increasing his Base
Compensation hereunder. For purposes of the Agreement, the term “Base
Compensation” as of any point in time shall refer to the Base Compensation as
adjusted pursuant to this Section 4.

 

4.     Target Bonus. In addition to his Base Compensation, Executive shall be
given the opportunity to earn an annual bonus (the “Bonus”) of up to 25% of Base
Compensation.  The Bonus shall be earned by Executive upon the Company’s
achievement of performance milestones for a fiscal year (in each case, the
“Target Year”) to be mutually agreed upon by the Executive and the Board or its
compensation committee within 90 days after the Effective Date; provided,
however, that in the event the Board or its compensation committee in good faith
extends such date, such extension shall not be considered a breach of this
Agreement.  In the   event Executive  is retained by the Company for less than
the full Target Year for which a Bonus  is earned pursuant to this Section 5,
Executive shall be entitled to receive a pro-rated Bonus for such Target Year
based on the number of days Executive was retained by the Company during  such
Target Year divided by  365.  The determinations of the Board or its
compensation committee with respect to Bonuses will be final and binding.

 

5.     Executive Benefits. Executive shall be entitled to participate in the
executive benefit plans and programs of the Company, if any, on the same terms
and conditions as other similarly­ situated Executive, to the extent that
Executive’s position, tenure, salary, age, health and other qualifications make
Executive eligible to participate in such plans. In the alternative, Executive
shall receive the monetary equivalent for such Executive Benefits.

 

6.     Stock Option Grant.  100,000 qualified stock options (the “Initial
Options”) shall be granted to Executive under  SEC rule 701 and pursuant to the
Company’s  stock option plan upon

 

4

--------------------------------------------------------------------------------


 

commencement of the Engagement Term. Such options will have an exercise  price 
equal  to  fair market value per share on the date of grant and will vest
annually  in equal amounts over a period  of four (4) years, with  25,000 shares
vesting on each one-year anniversary of the date of grant. The option agreement
will include (i) a Change of Control provision whereby as of immediately prior
to a Change of Control of the Company, all of the stock options will vest and
become fully exercisable and a termination provision  whereby  in the event
Executive’s engagement is terminated voluntarily  or for Cause by the Company,
the unvested  stock options will expire forthwith but if such engagement is
terminated for any other reason (except death or Disability), the options may
not be exercised at any time later than six (6) months after such termination of
Executive’s engagement.  If Executive’s engagement is terminated by death or
disability, the options may be exercised within a period of one (1) year after
such termination.

 

8.     Termination.

 

(a)   Termination by the Company. Subject to the obligations of the Company set
forth in Section 9, the Company may terminate Executive’s engagement at any time
and for any reason (or no reason), and with or without Cause, and without
prejudice to any other right or remedy to which the Company or Executive may be
entitled at law or in equity or under this Agreement. Notwithstanding the
foregoing, after six (6) months from the Effective Date, in the event the
Company desires to terminate the Executive’s engagement without Cause, the
Company shall give the Executive not less than sixty (60) days advance written
notice.  Executive’s engagement shall terminate automatically in the event of
his death.

 

(b)   Termination by Executive. The Executive may terminate the Engagement Term
without prior notice (1) within the first six (6) months following the Effective
date or (2) upon a showing of Good Cause as defined in Section 1(d).  After six
(6) months from the Effective Date, the Executive may voluntarily terminate the
Engagement Term upon sixty (60) days’ prior written  notice for any reason or no
reason.

 

(c)   Termination for Death or Disability.  Subject to the obligations of the
Company set forth in Section 9, Executive’s engagement shall terminate
automatically upon his death.  Subject to the obligations of the Company set
forth in Section 9, in the event Executive  is unable  to perform his duties as
a result of Disability  during the Engagement  Term, the Company shall

 

5

--------------------------------------------------------------------------------


 

have the right to terminate the engagement of Executive by providing written
notice of the effective  date of such termination.

 

9.     Payments Upon Termination of Engagement.

 

(a)   Termination for Cause, Death or Disability: Termination by Executive. In
the event that Executive’s engagement hereunder is terminated during the
Engagement Term by the Company  for Cause pursuant to Section 8(a), as a result
of Executive’s  death or Disability  pursuant to Section 8(c), or voluntarily
by  Executive, the Company  shall compensate Executive  (or in the case of
death, Executive’s estate) as follows: on the date of termination  the Company 
shall pay to the Executive, if the Executive instructs the Company in writing, a
lump sum amount equal to (i) any portion of unpaid Base Compensation then due
for periods prior to the effective  date of termination;  (ii) any Bonus earned
and not yet paid through the date of termination;  and (iii) within 2-1/2 months
following submission of proper expense reports by Executive or Executive’s
estate, all expenses reasonably and necessarily incurred by Executive in
connection with the business of the Company prior to the date of termination.

 

(b)   Termination From Company Without Cause or by Executive for Good Reason. 
In the event  that Executive’s engagement is terminated during the Engagement 
Term by the Company without Cause pursuant  to Section 8(a) or pursuant to
Section 8(b) for Good Reason, the Company shall compensate Executive,  after the
Executive has been employed  by the Company  for six (6) continuous months, as 
follows:

 

(i)    on the date of termination, the Company shall pay to the Executive, if
the Executive instructs the Company in writing, a lump sum amount equal to
(A) any portion of unpaid  Base Compensation then due for periods prior to the
effective date of termination;  (B)   a cash amount equal to the pro-rated
Target Bonus for such year based on the number of days Executive was retained by
the Company during such Target Year divided by 365; and (C) within 2-1/2 months
following submission of proper expense reports by Executive, all expenses
reasonably and necessarily incurred by Executive in connection with the business
of the Company prior to the  date of termination; and (D) provided that
Executive executes a written release, of any and all claims against the Company
and all related parties with respect to all matters arising out of Executive’s
engagement by the Company, the Company shall pay the following additional
compensation: a lump sum amount equal tosx (6) months of Executive’s Base
Compensation then in effect as of the day of termination and 100% of the
Executive’s COBRA payments for six(6)  months.   In the event Executive’s 
engagement  is  terminated

 

6

--------------------------------------------------------------------------------


 

without Cause and a Change of Control of the Company occurs within six
(6) months of such termination, Executive also shall be entitled to the
severance benefits set forth under Section 9(c).

 

(c)   Termination in the Context of a Change of Control. Notwithstanding
anything in Section 9(a) or 9(b) to the contrary, in the event of Executive’s
termination  of engagement with    the Company after six (6) months of
continuous employment either (i) by the Company without Cause at any time within
six (6) months prior to the consummation  of a Change of Control if,   prior to
or as of such termination, a Change of Control transaction was Pending (as
defined in Section 9(d) below) at any time during such six (6)-month period,
(ii) by Executive for Good Reason  at any time within twelve (12) months after
the consummation  of a Change of Control, or (iii) by the Company without Cause
at any time within twelve (12) months after the consummation of a Change of
Control, then, Executive shall be entitled to the following payments  and other
benefits:

 

(i)    on the date of termination (except as specified in clause (C)), the
Company shall pay to the Executive a lump sum amount equal to (A) any portion of
unpaid Base Compensation then due for periods prior to the effective date of
termination; (B) a cash amount equal to the pro-rated Target Bonus for such year
based on the number of days Executive was retained by the Company during such
Target Year divided by 365; and (C) within 2-1/2 months following submission of
proper expense reports by Executive, all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
the date of termination;

 

(ii)   on the date of termination the Company shall pay to the Executive, a lump
sum amount equal to nine (9) months of Executive’s Base Compensation then in
effect as of the day  of termination and 100% of the Executive’s COBRA payments
for six (6) months;

 

(iii)  notwithstanding any provision of any stock incentive plan, stock option
agreement, realization bonus, restricted stock agreement or other agreement
relating to capital

 

7

--------------------------------------------------------------------------------


 

stock of the Company, all of the shares that are then unvested shall immediately
vest and, with respect to all options, warrants and other convertible securities
of the Company beneficially held  by Executive, become fully exercisable for
(A) a period of six months following the date of termination  only if at the
time of such termination there is a Change of Control transaction pending (as
defined in Section 9(d) below) or (B) if clause (A) does not apply, then such
period  of time set forth  in the agreement evidencing the security;   and

 

(iv)        Severance benefits under this Section 9(c) and Section 9(b) above
shall be mutually exclusive and severance under one such section shall not
prohibit severance under the other.

 

(d)   Definition of “Pending.” For purposes of Section 9(c), a Change of Control
transaction  shall  be deemed  to be “Pending” each time any of the following
circumstances exist: (A) the Company and a third party have entered into a
confidentiality agreement that has been signed by a duly-authorized officer of
the Company and that is related to a potential Change of Control transaction; or
(B) the Company has received a written expression of interest from a  third
party, including a binding or non-binding term sheet or letter of intent,
related to a potential Change of Control  transaction.

 

10.  Indemnification.  Employee hereby represents and warrants to the Company
that Employee has full power and authority to enter into this Agreement and that
the execution of this agreement and the performance of Employee’s duties
hereunder will not cause Employee to be in violation of any other agreement,
judgment, order, decree, former employment relationship or other obligation to
which Employee may be subject. Employee shall indemnify and defend the Company
and its affiliates against all liability, cost, damage, and expense that they
may incur as a result of any claim or event which is related to this Section 10.

 

11.  Successors.  Any  successor to the Company (whether direct or indirect and
whether   by purchase,  lease, merger, consolidation,  liquidation or otherwise)
to all or substantially all of   the Company’s business and/or assets or
otherwise pursuant to a Change of Control shall assume  the Company’s
obligations under this Agreement and agree expressly in writing to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes  under this Agreement, the term
“Company” shall include any successor to the   Company’s business and/or assets
(including any parent  company  to the Company), whether or  not in connection
with a Change of Control, which  becomes bound by the terms of this   Agreement 
by  operation of law or otherwise.

 

8

--------------------------------------------------------------------------------


 

12.  Notices.    Notices  and  all  other  communications  contemplated  by 
this  Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered (if to the Company, addressed to its Secretary at the
Company’s principal place of business on a non­ holiday weekday between the
hours of 9 a.m. and 5 p.m.; if to Executive, via personal service to his last
known residence) or three business days following the date it is mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.

 

13.  Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s engagement  by  and service to the Company  before, 
during and, if applicable, after the Engagement Term, Executive will have access
to certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques  and plans,  formulas,  customer
lists and addresses,  financing  services, funding  programs,  cost and pricing 
information,  marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to herein
as “Confidential Information”).  Executive acknowledges that such Confidential 
Information  is a valuable  and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s engagement use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information.  Executive also
covenants that at any time after the termination of such engagement, directly or
indirectly, he will not use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no   fault of Executive or except
when required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s engagement shall remain the property of the Company. 
Unless expressly authorized in writing by the Company, Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the

 

9

--------------------------------------------------------------------------------


 

performance of Executive’s  duties for and on behalf  of the Company  and in a
manner consistent with the Company’s policies regarding Confidential
Information. Upon termination of Executive’s engagement, the Executive agrees to
immediately return to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.  As a condition of Executive’s engagement with  the
Company  and in order to protect the Company’s  interest in such proprietary 
information, the Company shall require Executive’s execution of a
Confidentiality Agreement and Inventions Agreement in the form attached hereto
as  “Exhibit “A””, and incorporated herein by this reference.

 

14.  Non-Competition; Non:-Solicitation.

 

(a)  Non-Competition. The Executive hereby covenants and agrees that during the
Engagement  Term and so long as the Executive’s  Engagement Term is at least six
(6) months, for a period of one year following the Expiration Date, the
Executive will not, without the prior written consent of the Company, directly
or indirectly, on his own behalf or in the service or on behalf of others,
whether or not for compensation, engage in any business activity, or have any
interest  in any person,  firm, corporation  or business, through a subsidiary
or parent entity or other entity (whether as a shareholder, agent, joint
venture, security holder, trustee, partner, executive, creditor lending credit
or money for the purpose of establishing or operating any such business, 
partner  or otherwise) with any Competing Business in the Covered Area.  For
the  purpose of this Section 14(a), (i) “Competing Business” means any
pharmaceutical, bio­ pharmaceutical or biotechnology  company, any contract
manufacturer,  any research  laboratory or other company  or entity  (whether or
not organized for profit) that has, or is seeking to develop, one or more
products or therapies that is related to virology and (ii) “Covered Area” means
all geographical areas of the United States and other  foreign jurisdictions
where Company then has offices and/or sells its products directly or indirectly 
through distributors  and/or other sales agents. Notwithstanding the foregoing,
the Executive may own shares of companies whose securities are publicly traded,
so long as ownership of such securities does not constitute more than one
percent (1%) of the outstanding securities of any such company.

 

10

--------------------------------------------------------------------------------


 

(b) Non-Solicitation. The Executive further agrees that during the Engagement
Term, and for a period of one (1) year from the Expiration Date, the Executive
will not divert any business of the Company and/or its affiliates or any
customers or suppliers of the Company and/or the Company’s and/or its
affiliates’ business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company and/or its affiliates; provided, however, that the
foregoing provisions shall not apply to a general advertisement or solicitation
program that is not specifically targeted at such employees.

 

(c) Remedies. The Executive acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 14 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against the threatened breach of this
Section 14 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 

15.  Engagement Relationship. Executive’s engagement with the Company will be
“at will,” meaning that either Executive or the Company may terminate
Executive’s engagement at any time and for any reason, with or without Cause or
Good Reason in accordance with the Notice provisions as provided for in
Section 8. Any contrary representations that may have been made to Executive are
superseded by this Agreement. This is the full and complete agreement between
Executive and the Company on this term. Although Executive’s duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of Executive’s
engagement may only be changed in an express written agreement signed by
Executive and a duly authorized officer of the Company (other than Executive).

 

11

--------------------------------------------------------------------------------


 

16.  Miscellaneous Provisions.

 

(a)  Modifications: No Waiver. No provision of this Agreement may be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or  of the same
condition  or provision  at another time.

 

(b)  Entire Agreement.  This Agreement supersedes all prior agreements and
understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

(c)   Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws, but not
the conflicts of law rules, of the State of New Jersey.

 

(d)  Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(e)   Counterparts.   This Agreement  may  be executed  in separate
counterparts, any one of which need not contain signatures of more than one
party, and may be delivered by facsimile or other electronic means, but all of
which shall be deemed originals and taken together will constitute one and the
same Agreement.

 

(f)   Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof

 

(g)   Construction of Agreement. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

ContraVir Pharmaceuticals, Inc.

 

 

 

 

 

 

 

James Sapirstein

 

Chief Executive Officer

 

 

 

 

EXECUTIVE:

 

 

John Cavan

 

13

--------------------------------------------------------------------------------